976 F.2d 45
298 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.In re COMMITTEE FOR EFFECTIVE CELLULAR RULES, Petitioner.
No. 92-1285.
United States Court of Appeals, District of Columbia Circuit.
July 10, 1992.

Before SILBERMAN and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the emergency petition for writ of mandamus, it is


2
ORDERED that the petition be denied.   Petitioner has failed to demonstrate satisfaction of the stringent standards required for injunctive relief,  see Virginia Petroleum Jobbers Ass'n v. FPC, 259 F.2d 921, 925 (D.C.Cir.1958), or that its available legal remedy is clearly inadequate.   See Reynolds Metals Co. v. FERC, 777 F.2d 760, 762-63 (D.C.Cir.1985);   In re GTE Serv.  Corp., 762 F.2d 1024, 1026-27 (D.C.Cir.1985).